Citation Nr: 1522159	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In September 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence fails to link the Veteran's current right kidney disorder to his service.
 

CONCLUSION OF LAW

The criteria for establishing service connection for a right kidney disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a February 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include some of the Veteran's service treatment records and service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  

The Board acknowledges that the Veteran's service treatment records are partially unavailable due to a fire at the National Personnel Records Center.  When a claimant's treatment records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In the present case, the Board finds there is no prejudice to the Veteran because of the lack of records.  Available service treatment records clearly document that the Veteran had a right kidney disorder in service and that surgical procedures were performed on his kidney during service.  The issue before the Board in this appeal is not whether there was an in-service disorder, but whether the Veteran's current kidney disorder is related to his in-service kidney disorder and surgery.  As discussed below, the probative medical opinion evidence of record shows that this is not the case.      

The Veteran was afforded a VA examination in July 2012.  The Board finds the July 2012 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical history, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  The VLJ identified the issue on appeal, explained the basis for the RO denial, and noted the element necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset and symptoms of his right kidney disorder.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any available outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for a right kidney disorder.  He contends that his current kidney disorder is related to a ruptured right kidney that occurred in service.  He further alleges that he has had recurrent right kidney infections since service because of the kidney rupture.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records show that the Veteran was hospitalized in July 1959 with a 24-hour history of chills, fever, right flank pain, and gross hematuria.  The Veteran denied previous urinary symptoms, including dysuria, urgency, nocturia, and urinary tract infections.  He also had no trauma.  The Veteran was diagnosed with hydronephrosis due to aberrant renal vessels and extrinsic fascial contracture producing ureteropelvic junction compression.  (Hydronephrosis is distention of the kidney with urine as a result of obstruction of the ureter.  See Dorland's Illustrated Medical Dictionary 879 (32nd ed. 2012).)  The Veteran was also diagnosed with pyelonephritis, right, chronic, cause undetermined.  (Pyelonephritis is inflammation of the kidney because of bacterial infection.  See Dorland's Illustrated Medical Dictionary 1559 (32nd ed. 2012).)  Surgery was performed in August 1959 that corrected the blood vessels and opened the obstruction.  The Veteran was hospitalized a total of 44 days and was released in September 1959.  There is no medical evidence that the Veteran's right kidney ruptured.

Private medical records from S.C.E.M.C. for the period February 2005 to March 2006 show the Veteran had a history of, or was treated for, diabetes, diabetic neuropathy, an upper respiratory infection, chronic obstructive pulmonary disease, hypertension, myocardial infarct, congestive heart failure, arteriosclerotic heart disease, hyperlipidemia, and osteoarthritis.  The records are negative for any history, complaints, or treatment of urinary tract infections or kidney disorders.

VA treatment records show the Veteran established care with VA in March 2010.  The Veteran gave a history of diabetes, coronary artery disease with four prior heart attacks, asbestos, gastroesophageal reflux disease, arthritis of the knees, a cholecystectomy, cataract implants, neuropathy of both feet, and dyslipidemia.  The Veteran's reported surgical history was gall bladder in March 2010, right kidney "busted" and was repaired with plastic mesh, and a tonsillectomy as a child.  The Veteran did not report a history of recurrent kidney infections and denied frequency, nocturia, burning, hematuria, urgency, decreased force of stream, hesitancy, dribbling, incontinence, lesions, hernias, and sexual dysfunction.  

In a March 2011 VA clinic visit, the Veteran was found to have abnormal laboratory results and a renal ultrasound was ordered.  The April 2011 ultrasound report revealed the right and left kidneys were normal in size.  There was no evidence of hydronephrosis.  There was mild thinning of the renal cortices bilaterally with mild increased echotexture, which was suggestive of chronic medical renal disease.  A cyst in the right kidney measuring 2.4 centimeters was also noted.

VA treatment records through March 2012 do not show that the Veteran reported a history of recurrent right kidney infections or was treated for a kidney infection.

The Veteran was afforded a VA examination in June 2010.  The examiner reviewed the Veteran's claims file and specifically noted the history of a kidney disorder and surgery to the right kidney in 1959.  The Veteran reported having frequent right kidney infections starting in 1963, and having these infections on an approximately annual basis since 1963.  The examiner noted that, although VA showed the Veteran served in the Army only until November 1959, the Veteran produced paperwork showing that he was in the service until 1963.  The examiner noted that a history of recurring kidney infections was given with symptoms suggesting this was predominately or entirely the right kidney, and continued that this is not unexpected given the history of surgery on the kidney.  The examiner opined that, if the Veteran was on active duty in 1963, the kidney problem was related to the previous surgery as likely as not.  

VA then verified that the Veteran's only active duty service was from September 1956 to November 1959.  Thereafter, the Veteran served in the Army reserves and the National Guard.

An addendum opinion was obtained in February 2011 from the June 2010 VA examiner once the Veteran's service was verified.  In light of the fact that the Veteran was not on active duty following 1959, the examiner now opined that the history of recurring kidney infection is less likely as not related to the previous surgery.  However, this opinion is inadequate in that it does not address the question at issue, i.e., whether the Veteran's current kidney disorder is related to the Veteran's in-service kidney disorder and surgery.

To obtain an answer to this question, the Veteran was afforded a new VA examination in July 2012.  After a review of the claims file and an interview of the Veteran, the examiner opined that it is less likely as not that the Veteran's current kidney disorder is related to his kidney problems and surgery while in service.  The examiner opined further that the Veteran's renal problems seem to be related to his diabetes, which is well documented in the VA medical records.

At his April 2015 Board hearing, the Veteran testified that his kidney ruptured in service, and that he has been to a doctor because of a kidney infection at least every couple of months since he was discharged from service in 1959.  The Veteran testified that he was treated by two private physicians because of his kidney problem after his discharge, but that they have both died.                  

It is substantiated that the Veteran had hydronephrosis and pyelonephritis of the right kidney and that surgery was performed on the kidney in service.  It is also substantiated that the Veteran is currently diagnosed with bilateral renal disease.  However, the Board finds that the most probative evidence supports the conclusion that the Veteran's current right kidney disorder is not due to, caused by, or the result of the in-service hydronephrosis, pyelonephritis, or surgery.

There are no medical opinions of record that relate the Veteran's current right kidney disorder to his service.  The Board also notes that the April 2011 renal ultrasound report reveals there was no evidence of hydronephrosis (the Veteran's prior kidney disorder) and provides objective evidence of chronic medical renal disease in both kidneys, not just the right kidney.  In addition, the Veteran has not presented any objective evidence that he sought treatment for a right kidney disorder prior to March 2011, which is more than forty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).

The Board has considered the Veteran's assertions that his right kidney disorder is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a kidney disorder falls outside the realm of common knowledge of a lay person.  A kidney disorder can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the disorder.  While the Veteran can competently report symptoms of a kidney disorder, any opinion regarding the nature and etiology of his kidney disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his right kidney disorder is related to his active military service.                                   
                        
The Board also acknowledges assertions by the Veteran that he has suffered from recurrent kidney infections almost every couple of months since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, the Board cannot find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The February 2005 to March 2006 private treatment records show the Veteran had a history of, or was being treated for, ten different diseases or disorders; yet, the records are negative for any history, complaints, or treatment of urinary tract infections or kidney disease.  VA treatment records reveal the Veteran again reported a history of ten different diseases or disorders.  The Veteran even reported the prior surgery on his kidney, but did not report recurrent kidney infections.  The Board finds it reasonable to conclude that, if the Veteran was suffering from recurrent kidney infections every couple of months since service, the Veteran would have reported this, given that he provided a history of numerous other diseases or disorders during treatment and the infections were so frequent.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").         

It is important to point out that the Board does not find that the Veteran's lay statements of recurring kidney infections lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of or treatment for any kidney infections post-service when other complaints are extensively documented.   

In sum, the Board finds the July 2012 opinion by the VA examiner (which was based on the Veteran's medical history and supporting data, as well as a reasoned supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his right kidney disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's right kidney disorder has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a right kidney disorder is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right kidney disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


